Citation Nr: 1119086	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  04-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension benefits.

4.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the late Veteran, who had active service from September 1942 to October 1945, and from February 1948 to January 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her March 2004 VA Form 9, the appellant requested a videoconference hearing before the Board.  The hearing was scheduled on multiple occasions, but the appellant repeatedly asked for it to be rescheduled.  Most recently, the hearing was scheduled for March 22, 2011, at the Seattle RO.  However, the appellant did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a claimant fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to non-service-connected death pension benefits and DIC benefits under the provisions of 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran died in December 2001.  According to the Death Certificate, the cause of his death was pneumonia and congestive heart failure, with peripheral vascular disease contributing to his death.  

2.  Prior to his death, the Veteran had been granted service connection for left shoulder tendinitis, rated as 10 percent disabling, and phlebitis of the left cephalic vein, rated as zero percent disabling. 

3.  The competent and probative evidence weighs against a finding that the Veteran's pneumonia, congestive heart failure, peripheral vascular disease, and/or any other cause of his death was due to any incident or event in active service, or was proximately due to or the result of any of his service-connected disabilities, including phlebitis, on either a causation or aggravation basis.  

4.  At the time of his death, the Veteran did not have any pending VA claims.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by service, and is not shown to be due to, the result of, or aggravated by the Veteran's service-connected disabilities, to include phlebitis.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

2.  The requirements for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In March 2006, VA sent the appellant a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.    

The Board acknowledges that the content of the March 2006 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the appellant did not receive notice until after initial adjudication of the claim, it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the April 2002 rating decision and November 2003 SOC explained the basis for the RO's action, and the SOC provided her with an additional 60-day period to submit more evidence.  In addition, the appellant has demonstrated through submission of statements and additional evidence that she was aware of the type of evidence required to substantiate her claim.  

In the context of a claim for dependency and indemnity compensation (DIC) based upon service connection for the cause of a veteran's death, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of the VCAA notice under the Hupp decision were fulfilled by the March 2006 letter, as well as subsequent adjudications of the claim sent to the appellant explaining each element above.  Moreover, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

Thus, it appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  The appellant has not identified any additional records that would be helpful to her claim.  Moreover, the Board finds that a medical opinion is not necessary to satisfy VA's duty to assist in this case.  Although the appellant contends that her husband's service-connected phlebitis exacerbated or caused his heart attack, which, in turn, caused pneumonia, which ultimately led to his death, there are no competent medical opinion evidence or records that support her contention.  Moreover, given the paucity of medical documentation associated with the claims file, there is no reasonable possibility that obtaining a medical opinion would substantiate the appellant's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is caused or aggravated by service-connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  However, the appellant filed her claim prior to the regulatory change, so it does not apply in this case.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran died on December [redacted], 2001, and his Certificate of Death lists the causes of death as pneumonia and congestive heart failure, with peripheral vascular disease contributing to death but not resulting in the underlying cause of death.  At the time of his death, the Veteran had service connection for two disabilities - tendinitis of the left shoulder and phlebitis of the left cephalic vein.  His combined service-connected disability rating was 10 percent. 

The appellant asserts that the Veteran's enlarged prostate discovered during active service contributed to his death.  Her representative also argues in the October 2006 Statement of Representative that the Veteran's cardiovascular condition and pneumonia symptoms began during active service.  In addition, the appellant claims that his peripheral vascular disease was caused by his service-connected phlebitis, which was rated as zero percent disabling.  

Thus, the first question before the Board is whether the claim of service connection for cause of death can be granted on a direct basis.  In other words, the Board has considered whether the Veteran had a prostate or cardiovascular condition or pneumonia that were incurred during active service and contributed to his death.    

An enlarged prostate was discovered on examination in December 1962.  However, there is no other mention of an enlarged prostate in the Veteran's STRs.  The September 1965 retirement examination was negative for any prostate problems, and a post-service September 1965 VA examination report noted a moderate-sized prostate and no evidence of genitourinary disease.  Further, there is no indication on the Veteran's death certificate that any prostate condition contributed to his death.

The STRs show treatment for pneumonia in 1942 and November 1943.  He also had episodes of bronchitis in April 1944 and June 1948.  A chest X-ray taken in February 1951 showed a calcified Ghon's lesion in the right lower lobe of the lung, with several small calcifications in the hili.  The heart and lungs were otherwise normal.  A December 1962 chest X-ray showed healed granulamatous disease, probably tuberculosis.  

However, the September 1964 retirement examination report is negative for any respiratory conditions.  Indeed, examination of the lungs was marked as normal.  Moreover, at the post-service September 1965 VA examination, a mild cigarette cough was noted, but no pulmonary disease was found.  The Veteran also stated at that examination that he had no residual problems from his in-service pneumonia and bronchitis.     
 
The STRs show several incidents of chest pain during active service, but most of these incidents appear to be associated with a diagnosis of pneumonia.  Moreover, there are no other indications or symptoms of cardiovascular disease during active service.  The September 1964 retirement examination report indicates a normal examination of the heart.   

There is a paucity of post-service medical records in the claims file.  Indeed, there is no record of treatment for any prostate condition, cardiovascular condition, or pneumonia following the Veteran's retirement other than the 1965 VA examination.  

Service connection for an enlarged prostate and residuals of pneumonia and bronchitis was denied in an October 1965 rating decision.  

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that any prostate condition was incurred in service and contributed to the Veteran's death, or that the congestive heart failure and pneumonia that led to his death were incurred during active service.  There is no medical evidence to suggest that these causal relationships exist.    

Next, the Board has considered the appellant's contention that the Veteran's service-connected phlebitis led to peripheral vascular disease, which is listed as contributing to his death on his death certificate.  Here, she is not claiming service connection for the cause of the Veteran's death on the basis of in-service incurrence or aggravation of the diseases which caused his death.  Rather, the question before the Board is whether the Veteran's non-service-connected peripheral vascular disease, which arose many years after service, was secondary to his service-connected phlebitis. 

In an April 2002 letter, the Veteran's attending physician, Dr. R.A.M., wrote that he was aware that the Veteran had a service-related disability from phlebitis of one of his lower extremities.  He further noted that the appellant believed that the Veteran's peripheral vascular disease, which served as the foundation of his many medical problems leading to his death, was tied to the service-related phlebitis.  However, the doctor stated that this opinion was without medical foundation, and that the Veteran's peripheral vascular disease was a natural outcome of aging and in no way related to his service in the armed forces.  

Based on the foregoing, the Board concludes that the preponderance of the evidence weighs against a grant of service connection for cause of death.  First, there is no evidence or contention that peripheral vascular disease was related to active service.  Nor is there any evidence that either of the Veteran's service-connected disorders caused his death or contributed to the conditions which caused his death.  Indeed, the only medical opinion in this regard is unfavorable, and no other medical records suggest a relationship between peripheral vascular disease, congestive heart failure, or pneumonia, and the service-connected phlebitis.  Thus, the weight of the evidence is against a finding that phlebitis was a primary or a contributory cause of the Veteran's death.  

The Board recognizes the sincerity of the claimant's belief that the Veteran's death was caused or accelerated by conditions that began during active service, including his service-connected phlebitis.  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the appellant has not been shown to have the requisite medical knowledge to determine whether the Veteran's phlebitis contributed to either the development of peripheral vascular disease, congestive heart failure, pneumonia, or to the acceleration of his death.  Thus, a causal or contributory relationship between phlebitis, the development of peripheral vascular disease, congestive heart failure, pneumonia, and the Veteran's death has not been established, and indeed, cannot be established by the appellant's lay statements.  

Moreover, the Board finds that a connection between phlebitis and the Veteran's peripheral vascular disease, congestive heart failure, pneumonia, and his death has not been established by the competent medical evidence.  There are no competent medical opinions suggesting that there is a relationship between the Veteran's phlebitis and peripheral vascular disease, congestive heart failure, pneumonia, or his death.  Indeed, as stated above, the only opinion addressing such a relationship is unfavorable.

Thus, although the Board is sympathetic with the claimant's loss of her husband, who served his country long and bravely in time of war, there is a lack of competent evidence to warrant a favorable decision.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III.  Entitlement to Accrued Benefits

The pertinent law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).

The Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the Veteran died in December 2001.  Review of the record reveals the appellant filed a formal claim for death benefits, including accrued benefits, in January 2002, just one month after the Veteran's death.  However, at the time of his death, while the Veteran did have two service-connected disabilities with a combined rating of 10 percent since 1965, he did not have any claims for VA benefits pending.  In fact, the Board notes there is no evidence which shows that, in over 35 years before his death, he had attempted to establish service connection for any disability, or an increased rating for service-connected disability.  The record reflects that the Veteran did not send any correspondence to VA after the October 1965 rating decision that awarded service connection for his shoulder and phlebitis disabilities.  

Thus, the Board finds the Veteran did not have any claims pending at the time of his death, nor where there any existing rating decisions under which he might have been entitled to benefits.  See 38 C.F.R. § 3.160(c), (d).  Because the Veteran did not have any pending claims at the time of his death nor where there any existing rating decisions under which he was entitled to benefits, the appellant is not legally entitled to accrued benefits.  38 C.F.R. § 3.1000(c), see 38 C.F.R. § 3.152(b).  The law pertaining to eligibility for accrued benefits is dispositive of this issue, therefore the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for cause of death is denied.  

Entitlement to accrued benefits is denied.  



REMAND

The RO denied entitlement to non-service-connected death pension benefits and DIC benefits under the provisions of 38 U.S.C.A. § 1318 in the April 2002 rating decision that is the subject of this appeal.  In a March 2003 letter, the appellant's representative indicated that the correspondence should be accepted as a Notice of Disagreement (NOD) with the rating decision dated April 2002, and specifically stated that she disagreed with the denial of her claims for DIC benefits, death pension, and accrued benefits.  That communication from the appellant is reasonably construed as an NOD. 

The Board notes the appellant has not been furnished a Statement of the Case which addresses the issues of entitlement to death pension and DIC benefits under 38 U.S.C.A. § 1318.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to entitlement to service connection for vertigo must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After conducting any necessary development, provide the appellant and her representative with a Statement of the Case addressing the issues of entitlement to DIC under 38 U.S.C.A. § 1318and non-service-connected death pension benefits.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also assure that all VCAA notice and assistance requirements are satisfied.

2.  If, and only if, the appeal as to service connection is timely perfected, return the matter to the Board for further appellate consideration, if otherwise in order.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


